COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      General Metal Fabricating Corporation, G. M. F. Leasing Inc., and
                          Arnold Curry V. John Stergiou and Main Marine Repair and
                          Industrial Cleaning Co.

Appellate case number:    01-11-00460-CV

Trial court case number: 0000900

Trial court:              133rd District Court of Harris County

Date motion filed:        February 27, 2013

Party filing motion:      Appellants

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting Individually       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland, Sharp,
Massengale, Brown, and Huddle.


Date: September 17, 2013